UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6435


CARL EDWARD WILEY,

                                              Plaintiff - Appellant,


          versus


CHRIS HESS, District Attorney; CALVIN HILL,
Public Defender; D.T. SHEEHAN, Officer #2167,
Asheville Police Department; T.J. JONES,
Officer #2206, Asheville Police Department;
STATE OF NC 28TH JUDICIAL DISTRICT, General
Court of Justice Criminal Court Division
District and Superior Courts,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00038)


Submitted: June 15, 2006                        Decided: June 20, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Edward Wiley, Appellant Pro Se. Curtis W. Euler, CITY
ATTORNEY’S OFFICE, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Carl Edward Wiley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.       Wiley v.

North Carolina, No. 1:06-cv-00038 (W.D.N.C. Feb. 24, 2006).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -